Citation Nr: 0610472	
Decision Date: 04/11/06    Archive Date: 04/26/06

DOCKET NO.  04-00 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb
INTRODUCTION

The veteran had active service from June 1971 to December 
1975.  

In May 2005, the Board of Veterans' Appeals (Board) 
determined that new and material evidence had not been 
submitted to reopen a claim for service connection for right 
knee disability and remanded the issue of entitlement to 
service connection for hepatitis C to the Department of 
Veterans Affairs (VA) Regional Office in St. Paul, Minnesota 
(RO) for additional development. 


FINDING OF FACT

Competent medical evidence does not reveal that the veteran's 
current hepatitis C is related to his military service.


CONCLUSION OF LAW

Hepatitis C was not incurred or aggravated as a result of 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005).  Regulations implementing the VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue decided herein.  

In February 2003, the RO sent the veteran a letter, with a 
copy to his representative, in which he was informed of the 
requirements needed to establish service connection.  In 
accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  The letter explained that the veteran could 
obtain the evidence to support his claim himself or he could 
provide VA with sufficient information for VA to request the 
evidence for him.  Additional private medical evidence was 
subsequently received from the veteran.  

The duty to notify includes informing the veteran that he 
must send in all evidence in his possession pertaining to his 
claim.  38 C.F.R. § 3.159(b)(1).  A letter was sent by VA to 
the veteran in May 2005 that stated "[i]f you have any 
evidence in your possession that pertains to your claim, 
please sent it to us."  Additionally, the provisions of 
38 C.F.R. § 3.159(b)(1) were provided to the veteran in the 
December 2003 statement of the case.  Consequently, the duty 
to notify the veteran of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if his 
claim was granted.  However, since the veteran's claim for 
service connection for hepatitis C is being denied, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 
(U.S. Vet. App. March 3, 2006).

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such 
an examination is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  The veteran was 
afforded a VA examination in October 2005 in connection with 
this claim. 

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim, including 
during his hearing before the Board in March 2005.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2005).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. 
Cir. April 5, 2006); see also Dingess/Hartman v. Nicholson, 
Nos. 01-1917, 02-1506 (U.S. Vet.App. March 3, 2006).

Law and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in service.  38 C.F.R. 
§ 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Analysis

The veteran contends that his current hepatitis C was 
incurred in service from either airgun shots or from exposure 
to contaminated blood while playing sports.  

The veteran's service medical records reveal that he had a 
viral syndrome in February 1973.  He was hospitalized in 
October 1973 with hepatitis; it was noted that he was doing 
well except for a mild cold.  There was a separate notation 
dated in October 1973 of "suspected drug abuse but no 
clinical evidence." 

The initial post-service complaints related to hepatitis are 
dated in August 2002, which is over 26 years after service 
discharge.  

On VA examination in June 2003, the examiner diagnosed 
hepatitis C, stage II.  Although the examiner noted several 
factors from the history given by the veteran that could be 
the source of the veteran's hepatitis C, including exposure 
to blood and a history of excessive alcohol use, the examiner 
was unable to select one factor as the single source of the 
veteran's hepatitis C.  

According to a May 2005 VA examination report, after review 
of the claims file and examination of the veteran, no 
relationship could be found between the veteran's current, 
chronic hepatitis C and the acute, self-limiting hepatitis 
episode during service, which was considered probably due to 
acute infectious hepatitis A/hepatitis B or acute alcoholic 
hepatitis.  The May 2005 examination noted that the veteran 
had abstained from alcohol use for the previous four years 
and that his laboratory test results showed him to be immune 
to hepatitis A and hepatitis B.  Consequently, the most 
recent nexus evidence on file is against the claim.

Due consideration has been given to the March 2005 hearing 
testimony and other statements of the veteran.  Although the 
veteran can provide competent evidence as to his 
observations, his testimony and statements that his current 
hepatitis C is due to his military service cannot be 
considered competent evidence of the etiology of the current 
disability.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  Because he is not a 
physician, the veteran is not competent to make a 
determination that his current disability is due to problems 
in service many years earlier.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) (competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  

Consequently, as there is no competent medical evidence of 
record that relates the veteran's current hepatitis C to his 
military service, all of the elements required for a grant of 
service connection under Hickson have not been shown and 
service connection for hepatitis C is not warranted.  This 
lack of nexus evidence is particularly dispositive as the 
first postservice medical evidence of record for treatment 
for symptomatology of this disorder is more than 26 years 
after the veteran's period of service had ended.  See Mense 
v. Derwinski, 1 Vet. App. 354 (1991).  .  

The Board has considered the doctrine of reasonable doubt in 
reaching this decision.  However, as there is no medical 
evidence that relates the veteran's current disability to his 
military service, or to any incident therein, the 
preponderance of the evidence is against the veteran's claim, 
and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hepatitis C is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


